Citation Nr: 1624205	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2013, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO; a transcript of the proceeding is of record.  In March 2014, the Veteran testified at a hearing before the undersigned.  In May 2014, the Veteran was notified that VA had been unable to produce a written transcript of the proceeding due to an audio malfunction.  The Veteran responded indicating that he wished to proceed without an additional hearing.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional VA treatment records relevant to the appeal.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran had service in the Republic of Vietnam.  

2.  The competent medical evidence of record establishes a current diagnosis of prostate cancer.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination of the claim, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran asserts that he has prostate cancer which is secondary to exposure to herbicides, such as Agent Orange, in service.  The Veteran testified in March 2013 that while he was stationed in Taiwan in 1969 he travelled on at least 3 separate flights to Vietnam to assist with the transportation of supplies.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents even though there is no record of such disease in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Diseases associated with such exposure include prostate cancer.  38 C.F.R. § 3.309(e).

In this case, the Veteran has presented credible testimony describing his flights to Vietnam and the work he was required to do during the flight and on the ground.  The Veteran has also submitted numerous written statements from friends and colleagues who attest, essentially, that for as long as they have known the Veteran, he has discussed having flown to Tan Son Nhut Air Base in the Republic of Vietnam.  The Veteran's service personnel records confirm that the Veteran was stationed in Taiwan from May 1968 to August 1969.

Although there is no actual confirmation of the Veteran's flights to Vietnam in his service records, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The Board therefore affords the Veteran the benefit of the doubt, and finds that it is as likely as not that he participated in such flights to Vietnam, including spending some time on the landmass of Vietnam.  The Veteran is therefore presumed to have been exposed to herbicides, such as Agent Orange, during his service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The Veteran's private treatment records also show that he has been diagnosed with and treated for prostate cancer since at least 2008.  The Veteran's VA treatment records also show diagnoses of prostate cancer and continued treatment for residuals of a prostatectomy and radiation.

As the Veteran has been found to have been exposed to herbicides in service, and prostate cancer is a disease that has been shown to be associated with exposure to herbicide agents, it is presumed that this disorder was incurred in service even without evidence of that disease during service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, service connection prostate cancer, as secondary to herbicide exposure, is warranted.


ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


